Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 1 of 8




                                       2:19-cv-1280
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 2 of 8
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 3 of 8
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 4 of 8
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 5 of 8
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 6 of 8
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 7 of 8
Case 2:19-cv-01280-LPL Document 1 Filed 10/07/19 Page 8 of 8
